Downey, C. J.
This was an appeal to the circuit court from the action of the board of commissioners of the county, in a proceeding to change the location of a highway. ' In the circuit court the appeal was dismissed. Exception was taken, and ninety days were allowed by the court in which to file a bill of exceptions. There is a bill of exceptions in the record, but whether it was ever filed or not, or if it was filed, when, does not appear. There is no question argued that arises without a bill of exceptions. The bill of exceptions cannot be regarded as properly a part of the record, for the reason stated. Jeffries v. McNamara, 49 Ind. 142. There are many other cases to the same effect.
The judgment is affirmed, with costs.